Exhibit 10.15

REGISTRATION RIGHTS AGREEMENT

by and among

The Habit Restaurants, Inc.,

Certain Stockholders of The Habit Restaurants, Inc.

and

Certain other parties hereto.

Dated as of November 25, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I EFFECTIVENESS; DEFINITIONS.

  1   

1.1

  Effectiveness.

  1   

1.2

  Definitions.

  1   

ARTICLE II REGISTRATION RIGHTS.

  1   

2.1

  Demand Registration Rights.

  1   

2.2

  Piggyback Registration Rights.

  2   

2.3

  Short-Form Registration.

  5   

2.4

  Exchange Registration.

  5   

2.5

  Secondary Offering.

  6   

2.6

  Indemnification and Contribution.

  6   

2.7

  Certain Other Provisions

  8   

ARTICLE III REMEDIES.

  9   

3.1

  Generally.

  9   

ARTICLE IV PERMITTED REGISTRATION RIGHTS ASSIGNEES.

  9   

4.1

  Permitted Registration Rights Assignees.

  9   

ARTICLE V AMENDMENT, TERMINATION, ETC.

  9   

5.1

  Oral Modifications.

  9   

5.2

  Written Modifications.

  10   

5.3

  Effect of Termination.

  10   

ARTICLE VI DEFINITIONS.

  10   

6.1

  Certain Matters of Construction.

  10   

6.2

  Definitions.

  10   

ARTICLE VII MISCELLANEOUS.

  13   

7.1

  Authority: Effect.

  13   

7.2

  Notices.

  13   

7.3

  Merger: Binding Effect, Etc.

  14   

7.4

  Descriptive Headings.

  14   

7.5

  Counterparts.

  15   

7.6

  Severability.

  15   

7.7

  No Recourse.

  15   

ARTICLE VIII GOVERNING LAW.

  15   

8.1

  Governing Law.

  15   

8.2

  Consent to Jurisdiction.

  15   

8.3

  WAIVER OF JURY TRIAL.

  16   

8.4

  Exercise of Rights and Remedies.

  16   

 

-i-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of November 25,
2014 by and among The Habit Restaurants, Inc., a Delaware corporation (the
“Company”), KarpReilly Investments, LLC, a Delaware limited liability company
(“KarpReilly”), and each Stockholder party hereto as listed on the signature
pages to this Agreement or becomes a party hereto pursuant to Section 4.1 (each,
individually, a “Stockholder” and together, the “Stockholders”).

RECITALS

1. The Company is contemplating an underwritten Initial Public Offering of
shares of its Class A Common Stock (as defined below) registered on Form S-1
under the Securities Act (the “IPO”).

2. In connection with the IPO, the parties hereto have agreed to set forth their
agreements regarding registration rights with respect to the Common Stock and
certain other matters following the IPO.

AGREEMENT

Therefore, the parties hereto hereby agree as follows:

ARTICLE I

EFFECTIVENESS; DEFINITIONS.

1.1 Effectiveness. This Agreement shall become effective upon consummation of
the closing of the IPO (the “Closing”).

1.2 Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section 6
hereof.

ARTICLE II

REGISTRATION RIGHTS.

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Holder will perform and comply with such of the following provisions as
are applicable to such Holder.

2.1 Demand Registration Rights. The KarpReilly Parties, at any time more than
180 days after the Initial Public Offering may, by written notice to the
Company, request that the Company effect the registration for a Public Offering
of Registrable Shares having an anticipated net aggregate offering price of at
least $10,000,000 ($25,000,000 in the case of an underwritten offering) (for the
avoidance of doubt, the KarpReilly Parties may deliver a demand for registration
under this Section 2.1 whether or not the KarpReilly Parties own Registrable
Shares at the time of such request). If the KarpReilly Party initiating the
registration intends to distribute the Registrable Shares in an underwritten
offering, it will so advise the Company in their request. Promptly after receipt
of notice requesting registration pursuant to this Section 2.1, the Company will
give written notice of such requested registration to all other holders of
Registrable Shares.

 

-1-



--------------------------------------------------------------------------------

Subject to the limitations set forth in Sections 2.1.1, the Company will use its
commercially reasonable efforts to effect the registration under the Securities
Act of the Registrable Shares that the Company has been requested to register by
the KarpReilly Party requesting such registration and all other Registrable
Shares that the Company has been requested to register by other holders of
Registrable Shares by notice delivered to the Company within 20 days after the
giving of such notice by the Company.

2.1.1 Limitations. The Company will not be required to effect more than five
registrations at the request of a KarpReilly Party; provided, that, the
KarpReilly Party shall be charged with a request only if a Registration
Statement covering at least 25% of the applicable Registrable Shares shall have
been declared effective by the SEC and remained effective for not less than one
hundred eighty (180) days. If from the time of any request to register
Registrable Shares pursuant to this Section 2.1 to but not including the date
when such registration becomes effective, the Company is engaged or has firm
plans to engage within 90 days of the time of such request in a registered
public offering as to which the holders may include Registrable Shares pursuant
to Section 2.2, then the Company may, at its option, decline such request.

2.2 Piggyback Registration Rights.

2.2.1 Piggyback Registration. Whenever the Company (for itself or for any other
Stockholder) proposes to register any of its equity securities under the
Securities Act on a form of Registration Statement that would allow registration
of Registrable Shares for sale to the public (except with respect to
Registration Statements on Form S-4, Form S-8 or their respective successor
forms) the Company will, prior to such filing, give written notice to each
Stockholder of the Company’s intention to so register. Upon the written request
of any Stockholder given within 10 days after the Company provides such notice,
the Company shall use reasonable efforts to cause all of such parties’ requested
Registrable Shares to be registered under the Securities Act; provided, however,
that the Company shall have the right to postpone or withdraw any registration
proposed pursuant to this Section 2.2 without obligation to any Stockholder.

2.2.2 Selection of Underwriter. In the case of any offering under this
Section 2.2 involving an underwriting, the Board shall have the right to
designate the managing underwriter; provided, however, that such managing
underwriter shall be an investment bank of national reputation.

2.2.3 Allocation of Shares. In connection with any offering under this
Section 2.2 involving an underwriting, the Company shall not be required to
include any Registrable Shares in such underwriting unless the holders thereof
accept the terms of the underwriting as agreed upon between the Company and the
underwriters selected by it. Further, if the managing underwriter advises the
Company that, in its view, the number of Registrable Shares requested to be
included in such registration exceeds the Maximum Offering Size, the Company
will include in such registration, in the following priority, up to the Maximum
Offering Size: first, so many shares of Common Stock proposed to be registered
by the Company (for itself or for any other Stockholder pursuant to a Demand
Notice) as would not cause the offering to exceed the Maximum Offering Size; and

 

-2-



--------------------------------------------------------------------------------

second, any Registrable Shares requested to be included in such registration by
the Stockholders, allocated, if necessary, pro rata on the basis of their
relative number of Registrable Shares so held.

2.2.4 Registration and Offering Procedures. In connection with the registration
of Registrable Shares under the Securities Act, the Company shall:

(a) Prepare and file with the Commission the Registration Statement and use its
commercially reasonable efforts to cause such Registration Statement to become
effective.

(b) Following the effectiveness of the Registration Statement, use its
commercially reasonable efforts to prepare and file with the Commission any
amendments and supplements to the Registration Statement and the prospectus
included in the Registration Statement as may be necessary to keep the
Registration Statement continuously effective under the Securities Act until the
Registrable Shares requested to be registered thereunder are sold; provided
further that the Company shall promptly amend, renew or replace, as necessary,
any Registration Statement that shall have expired or otherwise been deemed
unusable and shall use its commercially reasonable efforts to keep such amended,
renewed or replaced Registration Statement continuously effective under the
Securities Act until the Registrable Shares requested to be registered
thereunder are sold.

(c) Furnish to each selling Stockholder such reasonable numbers of copies of the
prospectus included in the Registration Statement, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as the selling Stockholder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Shares owned
by such selling Stockholder;

(d) Use commercially reasonable efforts to promptly remove restrictive legends
from any Registrable Shares to be sold pursuant to the Registration Statement.

(e) Use commercially reasonable efforts to register or qualify the Registrable
Shares covered by the Registration Statement under the securities or blue sky
laws of such states as the selling Stockholder shall reasonably request, and do
any and all other acts and things that may be necessary or desirable to enable
the selling Stockholder to consummate the public sale or other disposition
within such states of the Registrable Shares owned by the selling Stockholder;
provided, however, that the Company shall not be required in connection with
this paragraph (e) to qualify as a foreign corporation in any jurisdiction,
execute a general consent to service of process in any jurisdiction, or subject
itself to taxation in any jurisdiction;

(f) Enter into customary agreements (including an underwriting agreement in
customary form) and take such other actions as are reasonably

 

-3-



--------------------------------------------------------------------------------

required in order to expedite or facilitate the sale of such Registrable Shares,
including without limitation providing reasonable access for due diligence,
including such information in the prospectus as is reasonably requested by the
managing underwriter and making management available to participate in a
“roadshow” as reasonably requested by the managing underwriter;

(g) To the extent practicable, provide legal opinions covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by the holders of Registrable
Shares and the underwriter, and an auditor’s “comfort letter” addressed to the
selling Stockholder;

(h) Following a Public Offering , provide adequate current public information
necessary for compliance with Rule 144(c) of the Securities Act; and

(i) Otherwise cooperate reasonably with, and take such customary actions as may
reasonably be requested by the holders of Registrable Shares in connection with
such registration.

2.2.5 Amended Prospectus. If the Company has delivered preliminary or final
prospectuses to the selling Stockholders and after having done so the prospectus
is amended to comply with the requirements of the Securities Act, the Company
shall promptly notify the selling Stockholders and, if requested, the selling
Stockholders shall immediately cease making offers of Registrable Shares and
return all prospectuses to the Company. The Company shall promptly provide the
selling Stockholders with revised prospectuses and, following receipt of the
revised prospectuses and compliance with any related requirements of the
Securities Act and any applicable state securities or blue sky laws, the selling
Stockholders shall be free to resume making offers of the Registrable Shares.
Any period during which a prospectus is unusable pursuant to this Section 2.2
shall be added to the 180-day period in Section 2.2.4(b).

2.2.6 Allocation of Expenses. The Company will pay all expenses in complying
with this Article II, including all registration and filing fees, exchange
listing fees, printing, messenger and delivery expenses, applicable stock
exchange fees, fees of accountants for the Company, fees and disbursements of
counsel of the Company and the reasonable fees and expenses of one counsel
selected by the holder(s) of a majority of the Registrable Shares included in
such registration, state securities or blue sky reasonable fees and expenses,
the expense of any special audits incident to or required by any such
registration, any fees and disbursements customarily paid by the issuers of
securities and expenses incurred in connection with any road show (including the
reasonable out-of-pocket expenses of the selling Stockholders) but excluding
underwriting discounts, selling commissions or any other brokerage or
underwriting fees and expenses and the fees and expenses of the selling
Stockholders’ own counsel (other than the one counsel selected as provided above
and, if an additional counsel to certain selling Stockholders is used that is
also counsel to the Company, such counsel).

 

-4-



--------------------------------------------------------------------------------

2.3 Short-Form Registration.

2.3.1 Request for Short-Form Registration. At any time following the one-year
anniversary of the Closing, the KarpReilly Parties shall have the right to make
a written request to the Company to register, and the Company shall register in
accordance with the terms of this Agreement, the sale of the number of
Registrable Shares stated in such request under the Securities Act on Form S-3
or any similar short-form registration (other than a Shelf Registration) (a
“Short-Form Registration”); provided, however, that the Company shall not be
obligated to effect such demand for a Short-Form Registration (i) if the
aggregate offering price of the Registrable Shares to be sold in such offering
(including piggyback shares and before deduction of any underwriting discounts
or commissions) is not reasonably expected to be at least $25,000,000 or
(ii) within 90 days after the effective date of a previous Short-Form
Registration or other previous registration in which the Holders of Registrable
Shares were given piggyback rights pursuant to Section 2.2. Each request for a
Short-Form Registration by the KarpReilly Parties shall state the amount of the
Registrable Shares proposed to be sold and the intended method of disposition
thereof.

If on the date of the request for Short Form Registration: (i) the Company is a
WKSI, then the Short Form Registration request may request Registration of an
unspecified amount of Registrable Securities; and (ii) the Company is not a
WKSI, then the Short Form Registration request shall specify the aggregate
amount of Registrable Securities to be registered. The Company shall provide to
the KarpReilly Parties the information necessary to determine the Company’s
status as a WKSI upon request.

2.4 Exchange Registration.

2.4.1 Mandatory Exchange Registration. At such time as the Company first becomes
eligible to file a Registration Statement on Form S-3, the Company shall as
promptly as practicable file with the SEC and use reasonable best efforts to
cause to be promptly declared effective under the Securities Act a Registration
Statement (“Exchange Registration Statement”) for the Exchange of all of the
shares of Class B Common Stock together with all of Common Units held by the
Stockholders for shares of Class A Common Stock, subject to Section 3.9 of the
LLC Agreement. Such Registration pursuant to this Section 2.4, including as
amended, renewed or replaced as provided herein, shall hereinafter be referred
to as an “Exchange Registration.” Should the Company fail to file an Exchange
Registration Statement within 15 months of the closing date of the IPO, the
Founding Member shall have the right to deliver a written notice to the Company
to require the Company to file such Exchange Registration Statement.

2.4.2 Continued Effectiveness; Renewal and Replacement. The Company shall use
its reasonable best efforts to keep the Exchange Registration Statement
continuously effective under the Securities Act until the date as of which no
Stockholder holds Class B Common Stock or Common Units. In addition, the Company
shall promptly amend, renew or replace, as necessary, any Exchange Registration
Statement that shall have expired or otherwise been deemed unusable and shall
use its reasonable best efforts to keep such amended, renewed or replaced
Exchange Registration Statement continuously effective under the Securities Act
until the date as of which no Stockholder holds Class B Common Stock or Common
Units.

 

-5-



--------------------------------------------------------------------------------

2.4.3 Suspension of Registration. If the continued use of the Exchange
Registration Statement at any time would require the Company to make an Adverse
Disclosure or if the Company is not then eligible to file an Exchange
Registration Statement on Form S-3, the Company may, upon giving prompt written
notice of such action to the Managers, suspend use of the Exchange Registration
Statement; provided, however, that the Company shall not be permitted to
exercise such a suspension in the event of an Adverse Disclosure (i) more than
one time during any twelve (12)-month period, or (ii) for a period exceeding
thirty (30) days on any one occasion.

2.5 Secondary Offering. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement are not eligible to be made as a secondary offering, the Company shall
use commercially reasonable best efforts to persuade the SEC that the offering
contemplated by the Registration Statement is a bona fide secondary offering. In
the event that the SEC refuses to alter its position, the Company shall
(i) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure that the Registration Statement is deemed a secondary
offering (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Holder as an “underwriter” in such
Registration Statement without the prior written consent of such Holder. Any
cut-back imposed pursuant to this Section 2.5 shall be allocated among the
Holders on a pro rata basis in accordance with the number of shares that such
Holders have requested to be included in such Registration Statement, unless the
SEC Restrictions otherwise require or provide or the participating Holders
otherwise agree. From and after the date that the Company is able to effect the
registration of such Cut Back Shares in accordance with any SEC Restrictions,
all of the provisions of this Section 2.5 shall again be applicable to such Cut
Back Shares.”

2.6 Indemnification and Contribution.

2.6.1 Indemnities by the Company. The Company will indemnify and hold harmless
each seller of Registrable Shares, each underwriter of Registrable Shares, and
each other person, if any, who controls any such seller or underwriter within
the meaning of the Securities Act or the Securities Exchange Act of 1934 against
any losses, claims, damages or liabilities, joint or several, to which such
seller, underwriter or controlling person may become subject under the
Securities Act, the Exchange Act, state securities or blue sky laws or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement
including such Registrable Shares, any preliminary prospectus or final
prospectus contained in such Registration Statement, any amendment or supplement
to such Registration Statement, or any other disclosure document, or arise out
of or are based upon the omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and, the Company will reimburse each such seller, underwriter and
each such controlling person for any legal or any other expenses reasonably
incurred by such seller, underwriter or controlling person in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such

 

-6-



--------------------------------------------------------------------------------

loss, claim, damage or liability arises out of or is based upon (a) any untrue
statement or omission made in such Registration Statement, preliminary
prospectus or prospectus, or any such amendment or supplement, in reliance upon
and in conformity with information furnished to the Company, in writing,
relating to such seller by or on behalf of such seller, underwriter or
controlling person specifically for use in the preparation thereof or (b) the
failure of such seller to deliver copies of the prospectus in the manner
required by the Securities Act.

2.6.2 Indemnities to the Company. Each seller of Registrable Shares, severally
(and not jointly or jointly and severally), will indemnify and hold harmless the
Company, each of its directors and officers and each underwriter, if any, and
each person, if any, who controls the Company or any such underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages or liabilities, joint or several, to which the Company, such director,
officer, underwriter or controlling person may become subject under the
Securities Act, Exchange Act, state securities or blue sky laws or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement under which
such Registrable Shares were registered under the Securities Act, any
preliminary prospectus or final prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or any
other disclosure document, or arise out of or are based upon any omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, if the statement or
omission was made in reliance upon and in conformity with information furnished
in writing to the Company relating to such seller by or on behalf of such
seller, specifically for use in connection with the preparation of such
Registration Statement, prospectus, amendment, supplement or other disclosure
document; provided, however, that the obligations of an Stockholder hereunder
shall be limited to an amount equal to the net proceeds to the Stockholder
arising from the sale of Registrable Shares as contemplated herein.

2.6.3 Notice of Claims. Each party entitled to indemnification under this
Section 2.6.3 (the “Indemnified Party”) shall give notice to the party required
to provide indemnification (the “Indemnifying Party”) within a reasonable period
of time after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought, and shall permit the Indemnifying Party to assume
the defense of any such claim or any litigation resulting therefrom; provided,
however, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or litigation, shall be approved by the Indemnified Party (whose
approval shall not be withheld unreasonably). The Indemnified Party may
participate in such defense at such party’s expense; provided, however, that the
Indemnifying Party shall pay such expense if representation of such Indemnified
Party by the counsel retained by the Indemnifying Party would be inappropriate
due to actual or potential differing interests between the Indemnified Party and
any other party represented by such counsel in such proceeding. No Indemnifying
Party in the defense of any such claim or litigation shall, except with the
prior written consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the

 

-7-



--------------------------------------------------------------------------------

claimant or plaintiff to such Indemnified Party of a release from all liability
in respect of such claim or litigation, and no Indemnified Party shall consent
to entry of any judgment or settle such claim or litigation without the prior
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld).

2.6.4 Contribution. If the indemnification provided for herein is for any reason
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, will contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the Company, the sellers of Registrable Shares and any underwriter in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company, the sellers of Registrable
Shares and any underwriter will be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and sellers of Registrable Shares agree that it would not be just
and equitable if contribution pursuant to this Section 2.6.4 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
sentence. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities referred to in the immediately preceding
sentence will be deemed to include, subject to the limitations set forth above,
any legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.6.4, no seller of Registrable
Shares will be required to contribute any amount in excess of the amount by
which the total price at which the Registrable Shares of such seller of
Registrable Shares was offered to the public (less underwriters discounts and
commissions) exceeds the amount of any damages which such seller of Registrable
Shares has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

2.7 Certain Other Provisions.

2.7.1 Information by Holder. Each holder of Registrable Shares included in any
registration shall furnish to the Company such information regarding such holder
and the distribution proposed by such holder as the Company may reasonably
request in writing if it is required in connection with any registration,
qualification or compliance referred to in this Article II.

 

-8-



--------------------------------------------------------------------------------

2.7.2 Lock-Up. Each Stockholder, if requested by the Board and an underwriter of
Common Stock or other securities of the Company, shall agree pursuant to a
written agreement not to sell or otherwise transfer or dispose of any
Registrable Shares or other securities of the Company held by such Stockholder
for a specified period of time (not longer than seven days) prior to the
effective date of a Registration Statement and for a specified period of time
(not longer than 180 days) following the effective date of a Registration
Statement; provided, however, that such agreement shall not apply to any
Registrable Shares (or other securities of the Company) held by such In
Stockholder if they are included in the Registration Statement. The Company may
impose stop transfer instructions with respect to the Registrable Shares or
other securities subject to the foregoing restrictions, until the end of the
lock-up period. The written agreement referred to in the first sentence of this
Section 2.7.2 is in addition to and not in replacement of other transfer
restrictions contained in this Agreement.

ARTICLE III

REMEDIES.

3.1 Generally. The parties shall have all remedies available at law, in equity
or otherwise in the event of any breach or violation of this Agreement or any
default hereunder. The parties acknowledge and agree that in the event of any
breach of this Agreement, in addition to any other remedies which may be
available, each of the parties hereto shall be entitled to specific performance
of the obligations of the other parties hereto and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.

ARTICLE IV

PERMITTED REGISTRATION RIGHTS ASSIGNEES.

4.1 Permitted Registration Rights Assignees. The rights of a Stockholder
hereunder to cause the Company to register its Registrable Securities pursuant
to Section 2.1, Section 2.2, Section 2.3 or Section 2.4 may be assigned (but
only with all related obligations as set forth below) in connection with a
Transfer of such Shares effected in accordance with the terms of this Agreement
to a Permitted Registration Rights Assignee of such Holder. Without prejudice to
any other or similar conditions imposed hereunder with respect to any such
Transfer, no assignment permitted under the terms of this Section 4.1 shall be
effective unless the Permitted Registration Rights Assignee, if not a
Stockholder, has delivered to the Company a written acknowledgment and agreement
in form and substance reasonably satisfactory to the Company that the Shares in
respect of which such assignment is made shall continue to be deemed Shares and
shall be subject to all of the provisions of this Agreement relating to Shares
and that such Permitted Registration Rights Assignee shall be bound by, and
shall be a party to, this Agreement. A Permitted Registration Rights Assignee to
whom rights are transferred pursuant to this Section 4.1 may not again Transfer
such rights to any other Permitted Registration Rights Assignee, other than as
provided in this Section 4.1.

ARTICLE V

AMENDMENT, TERMINATION, ETC.

5.1 Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.

 

-9-



--------------------------------------------------------------------------------

5.2 Written Modifications. This Agreement may be amended, modified, extended or
terminated, and the provisions hereof may be waived, only by an agreement in
writing signed by the Company and the Stockholders that hold a majority of the
Shares held by all Stockholders: provided, however, that any amendment,
modification, extension, termination or waiver (an “Amendment”) shall also
require the consent of any Stockholder who would be disproportionately and
adversely affected thereby. Each such Amendment shall be binding upon each party
hereto and each holder of Shares subject hereto. In addition, each party hereto
and each holder of Shares subject hereto may waive any right hereunder by an
instrument in writing signed by such party or holder.

5.3 Effect of Termination. No termination under this Agreement shall relieve any
Person of liability for breach prior to termination. In the event this Agreement
is terminated, each party hereto shall retain the indemnification rights
pursuant to Section 2.6 hereof with respect to any matter that (i) may be an
indemnified liability thereunder and (ii) occurred prior to such termination.

ARTICLE VI

DEFINITIONS.

For purposes of this Agreement:

6.1 Certain Matters of Construction. In addition to the definitions referred to
or set forth below in this Section 6:

(i) The words “hereof’, “herein”, “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof;

(ii) The word “including” shall mean including, without limitation;

(iii) Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and

(iv) The masculine, feminine and neuter genders shall each include the other.

6.2 Definitions. The following terms shall have the following meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Board of Directors of the Company, after
consultation with outside counsel to the Company: (i) would be required to be
made in any Registration Statement filed with the SEC by the Company so that
such Registration Statement, from and after its effective date, does not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) would not be required to be made at such time but for the filing,
effectiveness or continued use of such Registration Statement; and (iii) the
Company has a bona fide business purpose for not disclosing publicly.

 

-10-



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any specified Person, any Person that
directly or through one or more intermediaries controls or is controlled by or
is under common control with the specified Person (as used in this definition,
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise).

“Agreement” shall have the meaning set forth in the Preamble.

“Amendment” shall have the meaning set forth in Section 5.2.

“Board” shall mean the board of directors of the Company.

“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.

“Closing” shall have the meaning set forth in Section 1.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall mean the common stock of the Company, par value $0.01 per
share.

“Company” shall have the meaning set forth in the Preamble.

“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock (other than Common Stock) or other securities (other than Options and
Warrants) which are directly or indirectly convertible into or exchangeable or
exercisable for shares of Common Stock.

“Cut Back Shares” shall have the meaning set forth in Section 2.5.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from
time to time.

“Exchange Registration Statement” shall have the meaning set forth in
Section 2.4.

“Exchange Registration” shall have the meaning set forth in Section 2.4.

“Founding Member” shall mean Brent Reichard.

“Holders” shall mean the holders of Registrable Securities under this Agreement.

“Initial Public Offering” shall mean the initial Public Offering of the Company
with an aggregate public offering price of at least $25,000,000 and an initial
Public Offering price equivalent to at least $4.00 per share of Common Stock.

“IPO” shall have the meaning set forth in the Recitals.

 

-11-



--------------------------------------------------------------------------------

“KarpReilly Parties” shall mean KarpReilly, LLC and any of its Affiliates.

“LLC Agreement” means the Fourth Amended and Restated Limited Liability Company
Agreement of The Habit Restaurants, LLC, dated as of November 25, 2014.

“Maximum Offering Size” shall mean the largest aggregate number of shares which
can be sold without having a material adverse effect on such offering, as
determined by the managing underwriter.

“Members of the Immediate Family” shall mean, with respect to any individual,
(i) each spouse, or natural or adopted child or grandchild of such individual or
natural or adopted child or grandchild of such individual’s spouse, (ii) each
trust created solely for the benefit of one or more of such individual and the
Persons listed in clause (i) above, and solely for estate planning purposes,
(iii) each custodian or guardian of any property of one or more of the Persons
listed in clause (i) above, in his capacity as such custodian or guardian and
(iv) each corporation, limited partnership or limited liability company
controlled by such individual or one or more of the Persons listed in clause
(i) above for the benefit of one or more of such Persons.

“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Common Stock, other than any such option held by the Company or
any right to purchase shares pursuant to this Agreement.

“Permitted Registration Rights Assignee” shall mean a transfer: (a) with respect
to each holder which is not a natural person, to any Affiliate or to a Person
for whom such holder (or an Affiliate of such holder) acts as investment advisor
or investment manager; or (b) with respect to each holder who is a natural
person: (i) to a Member of the immediate family of such holder; (ii) to a
charitable entity, immediate family member or any trust for the direct or
indirect benefit of the holder; or (iii) and upon the death of a holder,
pursuant to the will or other instrument of such holder or by applicable laws of
descent and distribution to such holder’s estate, executors, administrators and
personal representatives, and then to such holder’s heirs, legatees or
distributees, whether or not such recipients are Members of the immediate family
of such holder; provided, however no part of an Interest may be transferred to a
minor or an incompetent except in trust or pursuant to the Uniform Gifts to
Minors Act.

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

“Recapitalization” means the recapitalization of the Company and The Habit
Restaurants, LLC in connection with the Company’s IPO, pursuant to the
Recapitalization Agreement, dated November 19, 2014.

“Registrable Shares” shall mean any shares of Class A Common Stock issued or
issuable upon conversion or exchange of common units of The Habit Restaurants,
LLC (“Common Units”) in accordance with the LLC Agreement; provided, however,
that shares of common stock

 

-12-



--------------------------------------------------------------------------------

which are Registrable Shares shall cease to be Registrable Shares (a) upon any
sale pursuant to a Registration Statement, Section 4(1) of the Securities Act or
Rule 144 under the Securities Act or any successor rule under the Securities
Act, or (b) at such time as such securities may be distributed without volume
limitation or other restrictions on transfer under Rule 144 (including without
application of paragraphs (c), (e) (f) and (h) of Rule 144).

“Registration Statement” means a registration statement (on Form S-1 or Form
S-3) filed by the Company with the Commission for a public offering and sale of
securities of the Company.

“Rule 144” shall mean Rule 144 under the Securities Act (or any successor Rule).

“SEC” means the United States Securities and Exchange Commission.

“SEC Restrictions” shall have the meaning set forth in Section 2.3.3.

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

“Shares” shall mean all shares of Common Stock held by a Stockholder, whenever
issued, including all shares of Common Stock issued upon the exercise,
conversion or exchange of any Options, Warrants or Convertible Securities.

“Short-Form Registration” shall have the meaning set forth in Section 2.3.1.

“Stockholders” shall have the meaning set forth in the Preamble.

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise.

“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Common Stock.

“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.

ARTICLE VII

MISCELLANEOUS.

7.1 Authority: Effect. Each party hereto represents and warrants to and agrees
with each other party that the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
on behalf of such party and do not violate any agreement or other instrument
applicable to such party or by which its assets are bound. This Agreement does
not, and shall not be construed to, give rise to the creation of a partnership
among any of the parties hereto, or to constitute any of such parties members of
a joint venture or other association.

 

-13-



--------------------------------------------------------------------------------

7.2 Notices. Any notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement shall be in writing and shall be (a) delivered or given personally,
(b) sent by facsimile or email, or (c) sent by overnight courier in each case,
to the address (or facsimile number) listed below:

If to the Company:

The Habit Restaurants, LLC

17320 Red Hill Avenue

Suite 140

Irvine, California 92614

Attention: Russell Bendel

Facsimile: (949) 852-4650

E-mail: RBendel@habitburger.com

If to a KarpReilly Party:

Karp Reilly, LLC

Attention: Chris Reilly

Email: creilly@karpreilly.com

Facsimile: (203) 504-9912

with a copy to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10007

Attention: Carl Marcellino

Email: carl.marcellino@ropesgray.com

Facsimile: 646.728.1523

Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) on the
date received if delivered by facsimile or email on a business day, or if
delivered on other than a business day, on the first business day thereafter and
(c) 2 business days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.

7.3 Merger: Binding Effect, Etc. This Agreement, together with the Stockholders
Agreement and LLC Agreement, constitute the entire agreement of the parties with
respect to their subject matter, supersede all prior or contemporaneous oral or
written agreements or discussions with respect to such subject matter, and shall
be binding upon and inure to the benefit of the parties hereto and thereto and
their respective heirs, representatives, successors and permitted assigns.
Except as otherwise expressly provided herein, no Stockholder or other party

 

-14-



--------------------------------------------------------------------------------

hereto may assign any of its respective rights or delegate any of its respective
obligations under this Agreement without the prior written consent of the other
parties hereto, and any attempted assignment or delegation in violation of the
foregoing shall be null and void.

7.4 Descriptive Headings. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.

7.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one instrument.

7.6 Severability. In the event that any provision hereof would, under applicable
law, be invalid or unenforceable in any respect, such provision shall be
construed by modifying or limiting it so as to be valid and enforceable to the
maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

7.7 No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, the Company and each Stockholder covenant, agree and acknowledge
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement shall be had against any current or future
director, officer, employee, general or limited partner, member or stockholder
of any Stockholder or of any Affiliate or assignee thereof, as such, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future director,
officer, employee, partner, member or stockholder of any Stockholder or of any
Affiliate or assignee thereof, as such, for any obligation of any Stockholder
under this Agreement or any documents or instruments delivered in connection
with this Agreement for any claim based on, in respect of or by reason of such
obligations or their creation.

ARTICLE VIII

GOVERNING LAW.

8.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

8.2 Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Delaware for the purpose of any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to

 

-15-



--------------------------------------------------------------------------------

assert, by way of motion, as a defense or otherwise, in any such action, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
any such proceeding brought in one of the above-named courts is improper, or
that this Agreement or the subject matter hereof or thereof may not be enforced
in or by such court and (c) hereby agrees not to commence or maintain any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof or thereof other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts, whether on
the grounds of inconvenient forum or otherwise. Notwithstanding the foregoing,
to the extent that any party hereto is or becomes a party in any litigation in
connection with which it may assert indemnification rights set forth in this
Agreement, the court in which such litigation is being heard shall be deemed to
be included in clause (a) above. Each party hereto hereby consents to service of
process in any such proceeding in any manner permitted by Delaware law, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 7.4 hereof is reasonably
calculated to give actual notice. The provisions of this Section 8.2 shall not
restrict the ability of any party to enforce in any court any judgment obtained
in a federal or state court of the State of Delaware.

8.3 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 8.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 8.3 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

8.4 Exercise of Rights and Remedies. No delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.

[Remainder of page intentionally left blank.]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date and year first above
written.

 

COMPANY: THE HABIT RESTAURANTS, INC. By:

/s/ Russ Bendel

Name: Russ Bendel Title: Chief Executive Officer

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

INVESTORS:

 

KarpReilly Investments, LLC By:

/s/ Chris Reilly

Name: Chris Reilly Title: Managing Member

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

 

INVESTORS By:

 

Name: Title:

Signature Page to Registration Rights Agreement